ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Bank of America, N .A.                       )      ASBCA No. 60019
     Military Bank-Overseas Division             )
                                                 )
    Under Contract No. MDA2 l 0-02-D-0003        )

    APPEARANCES FOR THE APPELLANT:                      Alan A. Pemberton, Esq.
                                                        John W. Sorrenti, Esq.
                                                         Covington & Burling LLP
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Cara A. Wulf, Esq.
                                                         Defense Contract Management Agency
                                                         Boston, MA

                                    ORDER OF DISMISSAL

            The dispute which is the subject of the appeal having been settled, the appeal is
    hereby dismissed with prejudice subject to reinstatement only in the event the settlement
    is not consummated. Any request to reinstate the subject appeal must be filed within
    30 days of the date of this Order.

          Dated: 27 July 2016




                                                     MARKN. STE
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals




\


l
l
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60019, Appeal of Bank of America,
N.A. Military Bank-Overseas Division, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2